DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election of Group I (drawn to a method of conditioning a subject) and following species in the reply filed on May 31, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

	The elected species are:
	Antibody specific clone WM59;
	Saporin as the toxin;
	CD31 as the marker; and
	Bone marrow as the target tissue.

	Claims 2-4, 10-23, 25-27, 29-32, 35, 38-53, 55-63, 66-72, 74-80, 82-87, 88-109, 112-115, 117, 118, 120-135, and 137-159 have been canceled.

	Claims 1, 5-9, 24, 28, 33, 34, 36, 37, 54, 64, 65, 73, 81, 88, 110, 111, 116, 119, 136, and 160 are pending.

	Claims 6, 28, 73, 81, 88, 110, 111, and 136 have been withdrawn under 37 CFR 1.142(b) as being drawn to nonelected invention.

	Claims 1, 5, 7-9, 24, 33, 34, 36, 37, 54, 64, 65, 116, and 119 are currently under consideration as they read on the elected invention.

3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1, 5, 7-9, 24, 33, 34, 36, 37, 54, 64, 116, and 119 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	The claims are drawn to a method of conditioning a subject for engraftment or for treating a stem cell disorder by selectively depleting or ablating an endogenous hematopoietic stem cells (HSC) or progenitor cell population in a target tissue of the subject by administering to the subject an effective amount of an agent coupled to a toxin, wherein the toxin is internalized by the endogenous stem cell thereby depleting or ablating the endogenous hematopoietic stem cells or progenitor cell population in the target tissue and conditioning the subject for engraftment, wherein the cells express one or more markers including CD31 (the elected species), wherein the agent is an antibody that selectively binds to the markers. Dependent claims, e.g. claims 34, 36, and 37, recite that the method does not deplete or ablate the endogenous neutrophils, platelets, or induce anemia in the subject.

	The specification discloses in vitro killing of hematopoietic progenitor cell by incubating with specific antibodies conjugated with saporin (e.g. see Example 1).  Further, the specification discloses primary human bone marrow CD34+ cells killing assay by incubating the cells immunotoxins containing saporin and anti-human monoclonal antibodies such as anti-CD31 antibody clone WM59 (e.g. see Example 2).

	There is insufficient written description in the specification as-filed of the method of conditioning a subject for engraftment or for treating a stem cell disorder by selectively depleting or ablating an endogenous hematopoietic stem cell or progenitor cell population in a target tissue by administering an agent coupled to a toxin as recited in the instant claims.
 An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). See MPEP 2163.02. 
In Abbvie Deutschland Gmbh & Co KG, Abbvie Bioresearch Center, Inc.,and Abbvie Biotechnolo~, Ltd., v. Janssen Biotech In. And Centocor Biologics,LLC, Case No. 2013-1338 and 2013- 1346, C.A.Fed. ("Abbvie"), the Federal Circuit reiterates the inherent unpredictability of protein engineering in Abbvie.  For example, functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. Ariad, 598 F.3d at 1351 ("[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology."); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 (Fed. Cir. 2011) (noting the technical challenges in developing fully human antibodies of a known human protein). It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date. Enzo Biochem, Inc. v. Gen- Probe Inc., 323 F.3d 956, 964 (Fed. Cir. 2002). However, the record here does not indicate such an established correlation. Instead, AbbVie used a trial and error approach to modify individual amino acids in order to improve the IL-12 binding affinity.” 
	It should be noted that recent court cases have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See for example AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) discussed above as well as Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen Inc. v. Sanofi, No. 17-1480 (Fed. Cir. 2017),  the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it.

A patent claiming a genus must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1351. It is not clear that disclosing an antigen would satisfy the written description requirement for a claim to an antibody.  

Here, the disclosure of specific antibody clones, e.g. WM59 conjugated to saporin gives the required kind of structure-identifying information about an antibody or antigen-binding fragment thereof that binds antigens such as CD31, wherein the CD31 is conjugated to any or all toxin for the claimed method of conditioning a subject for engraftment or for treating a stem cell disorder, wherein the antibody conjugate does not deplete endogenous neutrophils, endogenous platelets, or induce anemia in the subject.

 While instant claims indicate what the antibody does (e.g. binds CD31), they do not clearly identify what it is, i.e. its sequence/structure.

It is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.

Thus, based upon the prior art, skilled artisans would reasonably understand that it is the structure of the CDRs within an antibody which gives rise to the functional property of antigen binding, the epitope to which said CDRs bind is an inherent property which appears to necessarily be present due to conservation of critical structural elements, namely the CDR sequences themselves.

	The instant specification has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between functions (e.g. antigen specificity) and the structure of the antibody or an antigen binding fragment thereof by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of the antibody broadly encompassed by the claimed invention.
It should also be noted that the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018. 
See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. 
This Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies and states: “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”. Further, the courts have indicated that the enablement and written description requirements of 35 USC 112 are separable as can be seen in for example Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111.

Artisans are well aware that knowledge of a given antigen (for instance CD31) provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al. (J. Mol. Biol. 2003, 334:103-118) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). Similarly, Lloyd et al. (Protein Engineering Design & Selection. 2009, 22;3:159-168) teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, as their sequencing studies revealed that out of 841 unselected and 5,044 selected antibodies, all but one of the 49 functional VH gene segments was observed (see entire document). Goel et al. (The Journal of Immunology. 2004, 173:7358-7367) disclose the synthesis of three mAbs that bind to the same short (12-mer) peptide and found that the sequences of these antibodies which bound the same epitope exhibited diverse V gene usage indicating their independent germline origin (see entire document). As such, it does not seem possible to predict the sequence/structure of an antibody that binds a given antigen as there does not appear to be any common or core structure present within all antibodies that gives rise to the function of antigen binding. Further, given data such as that of Edwards et al. indicating the diversity of sequence bound in a population of antibodies that bind to a given antigen no number of species appears to reasonably representative of the breadth of the genus of antibodies that bind the given antigen. Indeed, Kanyavuz et al. (Nature Review 2019, 19:355-368) teach that “Theoretically, under physiological conditions, the human immune system can generate BCRs with 1026 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 × 1014). 
Applicant has claimed antibodies that are recited as having the functional property of binding to antigens such as CD31 in the absence of any additional structural features or characteristics that give rise to said functional property.  Thus, the claims rely on completely functional language to describe the genus of claimed antibodies.  As discussed above, such functional claiming for antibody products is generally problematic as the specific structure which gives rise to the function in question is not provided.  Additionally, while the instant specification does disclose some antibody clones, e.g. one clone WM59 for anti-CD31 antibody, given the vast array of potential sequences which can have the same function as discussed by for example Edwards, Lloyd, and Goel, such disclosed species do not appear to be representative of the genus of all possible antibodies that have the function of binding antigens such as CD31.

Therefore, in view of the breadth of the claims and the disclosure of the instant specification, artisans would reasonably conclude that applicant was not in possession of the full breadth of antibodies that bind the recited antigens including CD31 at the time the instant application was filed.  

5.	 Claims 1, 5, 7-9, 24, 33, 34, 36, 37, 54, 64, 65, 116, and 119 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed.Cir.1988)). The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of the skilled in the art to practice the claimed invention.

	A) The claims are drawn to a method of conditioning a subject for engraftment or for treating a stem cell disorder by selectively depleting or ablating an endogenous hematopoietic stem cells (HSC) or progenitor cell population in a target tissue of the subject by administering to the subject an effective amount of an agent coupled to a toxin, wherein the toxin is internalized by the endogenous stem cell thereby depleting or ablating the endogenous hematopoietic stem cells or progenitor cell population in the target tissue and conditioning the subject for engraftment, wherein the cells express one or more markers including CD31 (the elected species), wherein the agent is an antibody that selectively binds to the markers. Dependent claims, e.g. claims 34, 36, and 37, recite that the method does not deplete or ablate the endogenous neutrophils, platelets, or induce anemia in the subject.

	The specification discloses in vitro killing of hematopoietic progenitor cell by incubating with specific antibodies conjugated with saporin (e.g. see Example 1).  Further, the specification discloses primary human bone marrow CD34+ cells killing assay by incubating the cells immunotoxins containing saporin and anti-human monoclonal antibodies such as anti-CD31 antibody clone WM59 (e.g. see Example 2).

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 

	In vitro studies have not correlated well with in vivo clinical trial results in patients.  Since the therapeutic indices of immunosuppressive drugs such as agent that selectively binds to the recited one or more markers or fragment or epitope conjugated to a toxin can be species- and model-dependent. It is not clear that reliance on the in vitro evidence of specific antibodies conjugated to saporin in killing hematopoietic progenitor cells including human bone marrow CD34+ cells provides sufficient guidance and direction for the claimed methods relying upon an agent-toxin conjugates that bind the recited makers.

     	Although the claims are read in the context of anti-CD31 antibody and saporin as the elected compound of the claimed invention; the following is noted as the claims read on an agent coupled to a toxin.

The claimed agent that binds the recited markers coupled to a toxin wherein the toxin is internalized and wherein the agent is an antibody, antibody fragment, a ligand or a ligand fragment. However, the claims do not recite sufficient structural elements or specificity for the “agent” and “toxin” encompassed by the claimed methods.  The specification does not provide sufficient guidance and direction to identify and to enable agent coupled with a toxin which might internalized by endogenous stem cell population thereby depleting or ablating the endogenous hematopoietic stem cell or progenitor cell population in a target tissue including achieving these therapeutic endpoints conditioning a subject for engraftment or for treating a stem cell disorder.  

     	Pharmaceutical therapies in the absence of in vivo clinical data are unpredictable for the following reasons; (1) the protein may be inactivated before producing an effect, i.e. such as proteolytic degradation, immunological inactivation or due to an inherently short half-life of the protein; (2) the protein may not reach the target area because, i.e. the protein may not be able to cross the mucosa or the protein may be adsorbed by fluids, cells and tissues where the protein has no effect; and (3) other functional properties, known or unknown, may make the protein unsuitable for in vivo therapeutic use, i.e. such as adverse side effects prohibitive to the use of such treatment.  See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).

	For example, Shzuru et al. (WO 2016/033201, reference on IDS) teach that conditioning regimen is a critical element in hematopoietic cell transplantation and that specific antibodies such as anti-CD117 antibody can selectively ablate endogenous stem cells (pages 13-14 and page 21).  However, neither the prior art nor the instant specification provides any guidance regarding how an ordinary skill in the art would practice the breath of the claims encompassing a method of conditioning a subject for engraftment or for treating the breath of a stem cell disorder by administering an agent coupled to a toxin, wherein the agent selectively binds markers such as CD31.  
Reasonable correlation must exist between the scope of the claims and scope of enablement set forth. There is insufficient objective evidence that specific antibody clones conjugated to a specific toxin disclosed in the specification for in vitro killing of KG1a hematopoietic progenitor cell lines can be extrapolated to guidance and direction for the claimed method by administering a myriad of diverse agents coupled to a toxin in the claimed methods of conditioning a subject for engraftment or for treating a stem cell disorder, commensurate in scope with the claimed invention. Consequently, a person of skill in the art is not enabled to practice the methods as encompassed by the full breadth of the claims as currently recited.
6.	No claim is allowed. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /CHUN W DAHLE/Primary Examiner, Art Unit 1644